United States Court of Appeals
                         For the First Circuit


No. 16-1572

                       VICENTE GONZÁLEZ ET AL.,

                        Plaintiffs, Appellants,

                                   v.

                         ROGELIO VÉLEZ ET AL.,

                        Defendants, Appellees,

                         OCTAVIO OTERO ET AL.,

                              Defendants.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

            [Hon. Daniel R. Domínguez, U.S. District Judge]


                                 Before

                          Howard, Chief Judge,
                       Selya, Circuit Judge, and
                      McConnell, District Judge.


     Nicolás Nogueras-Cartagena and Nogueras Law & Associates on
brief for appellants.
     Michael J. Carlson, Litigation Attorney, United States Army
Litigation Division, and Rosa Emilia Rodríguez-Vélez, United
States Attorney, on brief for appellees.





    Of the District of Rhode Island, sitting by designation.
July 24, 2017
             SELYA,     Circuit   Judge.        This    is     a    federal-sector

employment    discrimination      case,    in   which    the       plaintiffs   have

attempted to improve their lot by invoking extravagant theories of

liability.        The   plaintiffs'    theories        run   headlong     into    an

impenetrable barrier forged by the combination of the Civil Service

Reform Act (CSRA), see 5 U.S.C. § 1201 (and scattered sections of

Title 5 of the U.S. Code), and Title VII, see 42 U.S.C. §§ 2000e

to 2000e-17.      The plaintiffs' claims cannot breach this barrier

either by cloaking them in the raiment of the Bivens doctrine, see

Bivens v. Six Unknown Named Agents of FBN, 403 U.S. 388, 389

(1971), or by garbing them as causes of action brought under the

Racketeer Influenced and Corrupt Organizations Act (RICO), see 18

U.S.C. §§ 1961-1968.       Accordingly, we affirm the district court's

dismissal of the plaintiffs' third amended complaint.

I.   BACKGROUND

             Because this appeal follows the granting of a motion to

dismiss, we draw the facts from the operative version of the

complaint.     See Butler v. Balolia, 736 F.3d 609, 611 (1st Cir.

2013).   We are at liberty, though, to supplement those facts with

facts "gleaned from documents incorporated by reference into the

complaint, matters of public record, and facts susceptible to

judicial notice."        Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).




                                      - 3 -
              Plaintiff-appellant      Vicente    González    and     plaintiff-

appellant Víctor Franco were hired in 1996 as civilian employees

of the Department of Army Civilian Police (DACP).                  As such, both

men   were    attached   to   the    Army   garrison   at   Fort    Buchanan   in

Guaynabo, Puerto Rico.        By 2007, González had risen to the rank of

chief.       Franco remained an investigator.          At that time, long-

simmering workplace conflicts came to a boil: the plaintiffs allege

that they were victims of a "witch hunt," culminating in a criminal

investigation instigated by a cadre of coworkers and supervisors.

              In February of 2007, González's direct supervisor, James

Adamski, announced plans to leave his post as the head of the

Directorate of Emergency Services (DES) at Fort Buchanan. González

told Adamski privately of his interest in the position.                This news

spread — and it did not receive unanimous acclaim.                  According to

the plaintiffs, some of their colleagues hatched a plot to keep

the job in the hands of a non-Puerto Rican and non-Hispanic

individual.      The plot had its genesis (the plaintiffs say) in the

belief that such an individual would be more likely to acquiesce

in the garrison's corrupt culture.

              To put meat on these bones, the plaintiffs asserted that

the garrison commander (Stephen Ackman) and a staff judge advocate

(Mark Nozaki) resented González's refusal to cooperate with their

pernicious practices, which included wiping away valid traffic

citations     and   conducting      warrantless   electronic       surveillance.


                                      - 4 -
Adamski, Ackman, Nozaki, Raymond Johnson (the garrison's fire

chief), and Gunner Pederson (the garrison's deputy commander) "all

conspired to ensure that González could not compete for the DES

Director's opening, and to terminate his employment as Chief of

Police of the DACP."           Relatedly, the conspirators contrived to

have Johnson, rather than González, appointed as the interim DES

director.    Other DACP personnel — including Rogelio Vélez, Octavio

Otero, and Edwin Sepúlveda — were part of the conspiracy. As such,

they began spreading false and defamatory information about the

plaintiffs.       For example, Vélez and Otero approached a federal

prosecutor      and     instigated   a   criminal      investigation   of    the

plaintiffs' activities.         In this regard, they told the prosecutor

that González had been using his position for personal gain and

that   Franco     had   been   employing   his   security      credentials   for

"inappropriate purposes."

            The    plaintiffs    further     alleged    that   the   prosecutor

swallowed this bait hook, line, and sinker: he relayed the negative

information to the Criminal Investigations Division (CID), which

then assigned two agents, Billy Higgason and Ramón Román, to look

into the matter.         In the course of the probe, Vélez gave a sworn

statement, describing several examples of González's purported

abuse of his authority.          For instance, Vélez said that González

had nullified several traffic citations in exchange for money or

favors, had falsified a DACP investigator's training certificate,


                                     - 5 -
had attempted to interfere with the detention of a suspected drug

smuggler, and had solicited investments in his sister-in-law's

music album from coworkers.           Sepúlveda confirmed that González had

asked him to invest $2,000 in the sister-in-law's music album.

So, too, Otero identified a number of instances in which González

ostensibly had taken actions that were either illegal or improper.

            According     to    the    complaint,    Otero     also   implicated

Franco.    He told investigators that Franco had brought a relative

into the garrison and allowed him to leave with several cases of

liquor.      The    investigators          were   given   security     videotape

purporting to show Franco loading boxes into a vehicle.

            With   the    CID    investigation      underway,    Ackman   —    in

consultation with Nozaki and Pederson, among others — decided to

suspend    the   plaintiffs.          He   placed   González    and   Franco   on

administrative leave in April of 2007, but they continued to

receive their regular pay and benefits.

            In the plaintiffs' view, it became crystal clear, as

early as May 31, that there was no probable cause to bring criminal

charges.    Nevertheless, Franco was not allowed to return to work

until late July.         Even then, he was assigned mundane tasks for

approximately four months until he was permitted to return to his

regular work.

            The investigation continued until mid-November of 2007,

when the CID issued a report finding no evidence of illegal


                                       - 6 -
activity.    Despite this finding, Johnson had González's security

clearance revoked near the end of November.            As late as the

following February, Pederson urged that the revocation remain in

effect. González's security clearance was not restored until April

of 2008 — and it was not until then that González regained his

former position.

            While still on administrative leave, the plaintiffs —

both of whom are Hispanic and Puerto Rican — began complaining

about disparate treatment due to race and national origin.            They

sought advice from the Army's Equal Employment Opportunity (EEO)

office, which provided counseling and, in memoranda documenting

the completion of that counseling, notified each plaintiff of his

right to file a formal complaint within fifteen days.        There is no

allegation that González ever filed a formal EEO complaint.

            Franco, however, filed a formal complaint within the

prescribed time period.     He received a final decision on June 11,

2007, which concluded that "no employment harm" had occurred

because Franco had not experienced any loss of pay or pay grade.

This decision explicitly warned that Franco had a limited time in

which to take further action: he could either appeal the decision

to   the   Equal   Employment   Opportunity   Commission   (EEOC)   within

thirty days or file suit in federal court within ninety days.         See

29 C.F.R. §§ 1614.402(a), 1614.407(a).        Franco did neither.




                                   - 7 -
                On March 17, 2008 (well over ninety days after Franco's

receipt of the final administrative decision), González and Franco

joined forces and filed this action in the federal district court.1

Their complaint named twelve defendants (all sued in their personal

capacities): Vélez, Otero, Sepúlveda, Adamski, Johnson, Ackman,

Nozaki, Pederson, Higgason, Román, Berta Santiago (a Fort Buchanan

detective), and Jorge Quiñones (a DACP investigator).                      We skip

over a salmagundi of intervening pleadings, not relevant here, and

focus on the plaintiffs' third amended complaint.                 That complaint

alleged deprivations of the plaintiffs' First, Fourth, Fifth, and

Fourteenth Amendment rights and sought damages under the Bivens

doctrine.        See 403 U.S. at 389.        It also proffered RICO claims,

see 18 U.S.C. §§ 1961-1968, positing that the named defendants

conspired "to defraud the criminal investigation process and to

fabricate          a      fraudulent     criminal     investigation         against

[p]laintiffs."         In support of the RICO claims, the complaint set

forth       a   laundry    list   of   predicate   acts,   see   id.   §   1961(1),

including obstruction of justice, see id. § 1503; obstruction of

criminal investigations, see id. § 1510; obstruction of state or

local law enforcement, see id. § 1511; tampering with a witness,


        1
        The plaintiffs' spouses and their respective conjugal
partnerships were named as plaintiffs and remain parties to this
appeal. Their claims are purely derivative, though, and for ease
in exposition, we refer to González and Franco as if they were the
sole plaintiffs and appellants.     Our decision is, of course,
binding on all parties.


                                         - 8 -
victim, or informant, see id. § 1512; mail fraud, see id. § 1341;

and wire fraud, see id. § 1343.

          The defendants moved to dismiss, asserting, inter alia,

want of personal and subject-matter jurisdiction and failure to

state an actionable claim.   See Fed. R. Civ. P. 12(b)(1)-(2), (6).

The plaintiffs dropped their claims against Adamski and Quiñones

and disavowed their First Amendment claims, but opposed the motion

in all other respects.    About six and one-half years after the

filing of the dismissal motion — a delay resulting, at least in

part,2 from a disorienting record, a steady influx of haphazard

filings, and muddled briefing — the district court granted the

motion and entered judgment in the defendants' favor. See González

v. Otero, 172 F. Supp. 3d 477, 509 (D.P.R. 2016).        The court

dismissed all claims against Otero, Sepúlveda, Ackman, Nozaki,

Higgason, and Román because the plaintiffs had failed to serve

them within the allotted time and had not shown good cause for

this failure.   See id. at 498; see also Fed. R. Civ. P. 4(m).   The

plaintiffs have not challenged this ruling on appeal.




     2 Some part of this delay was attributable to the court's
effort to ascertain the applicability vel non of the Westfall Act,
see 28 U.S.C. § 2679(d)(1), and whether the United States should
be substituted for certain defendants.         Because this issue
ultimately proved to be a dead letter and the district court's
handling of it has no bearing on the outcome of the present appeal,
there is no need to describe what transpired.


                               - 9 -
           As to the other defendants (Vélez, Johnson, Pederson,

and Santiago), the court ruled that the plaintiffs could not dodge

the preclusive effect of the CSRA and Title VII by "creatively"

pleading causes of action.        González, 172 F. Supp. 3d at 503-06.

In expounding upon this point, the court explained that, had the

plaintiffs brought their claims under the appropriate statutes,

they would be time-barred because they had failed to comply with

various administrative procedures and deadlines.          See id. at 496-

97.   Using a belt-and-suspenders approach, the court held, in the

alternative,     that   various   defendants   were   entitled   to   either

absolute or qualified immunity.       See id. at 506-08.

           This timely appeal ensued.

II.   ANALYSIS

           We review de novo a district court's order granting a

motion to dismiss.       See SEC v. Tambone, 597 F.3d 436, 441 (1st

Cir. 2010) (en banc); Fothergill v. United States, 566 F.3d 248,

251 (1st Cir. 2009).      We accept as true all well-pleaded facts and

draw all reasonable inferences therefrom in the pleader's favor.

See Grajales v. P.R. Ports Auth., 682 F.3d 40, 44 (1st Cir. 2012).

We are not bound by the lower court's reasoning, though, "but may

affirm the order of dismissal on any ground made manifest by the

record."   Katz v. Pershing, LLC, 672 F.3d 64, 71 (1st Cir. 2012)

(quoting Román-Cancel v. United States, 613 F.3d 37, 41 (1st Cir.

2010)).


                                   - 10 -
             The parties' briefs raise an ear-splitting cacophony of

issues.   We cut through the noise and focus on an issue that we

find dispositive of this appeal: preclusion.

             Federal-sector employment claims typically take one of

two paths. The first path runs through the CSRA, which constitutes

"a comprehensive system for reviewing personnel action[s] taken

against federal employees."           United States v. Fausto, 484 U.S.

439, 455 (1988).          Such personnel actions include any actions

undertaken      in    contravention    of    an   employee's      constitutional

rights.   See Irizarry v. United States, 427 F.3d 76, 77-78 (1st

Cir. 2005); see also 5 U.S.C. § 2301(b)(2) ("All employees and

applicants      for   employment    should     receive    fair    and    equitable

treatment in all aspects of personnel management . . . with proper

regard for their . . . constitutional rights.").                   As a general

matter,   the    CSRA    occupies   much    of    the   field    and    (with   some

exceptions) precludes resort to other forms of redress.                  See Elgin

v. Dep't of the Treasury, 567 U.S. 1, 11-12 (2012) ("Given the

painstaking detail with which the CSRA sets out the method for

covered employees to obtain review of adverse employment actions,

it is fairly discernible that Congress intended to deny such

employees an additional avenue of review in district court."); see

also Fausto, 484 U.S. at 455 (holding that CSRA precluded federal

employee from bringing backpay suit against government).




                                      - 11 -
              Some types of claims, though, are excluded from the

CSRA's    monopoly      over    federal-sector      employment     actions.      In

particular, the statute "shall not be construed to extinguish or

lessen"       rights   or      remedies    available     under    certain     anti-

discrimination statutes.             5 U.S.C. § 2302(d).     As relevant here,

Section 717 of Title VII creates a private right of action for

federal employees with respect to workplace discrimination on the

basis of, inter alia, race or national origin.                     See 42 U.S.C.

§ 2000e-16.       This maps the contours of the second path through

which federal-sector employment cases may proceed.

              These    paths     sometimes    intersect.         When   a    federal

employee attributes an adverse employment action in part to bias

based    on    race    or   national      origin   in   derogation      of   federal

antidiscrimination laws, his case becomes a "mixed case."                       See

Perry v. MSPB, 137 S. Ct. 1975, 1979 (2017).                This term — "mixed

case" — signifies that the federal employee's case is governed

partially by the CSRA and partially by Title VII.                  See Kloeckner

v.   Solis,     568    U.S.    41,    44-45   (2012).      The    distinction    is

consequential because, among other things, the two statutes have

different jurisdictional trappings. In a typical case, CSRA claims

must be presented to the agency-employer itself and, if pursued

further, reviewed by the Merit Systems Protection Board (MSPB),

with subsequent litigation taking place in the Court of Appeals

for the Federal Circuit.          See id.     In contrast, standard Title VII


                                        - 12 -
claims must proceed in accordance with regulations promulgated by

the EEOC and subsequent litigation starts in a federal district

court.   See Mach Mining, LLC v. EEOC, 135 S. Ct. 1645, 1649 (2015).

              Here,     the   plaintiffs'     allegations    are    a    jumble.

Stripped to their core, they seem to present a mixed case.                   The

plaintiffs complain of discrimination based on race and national

origin, as well as discrimination based on their unwillingness to

tolerate      corrupt    practices   within       the   garrison.       Specific

procedures exist for the prosecution of such mixed cases: the

aggrieved employee may file a discrimination complaint with the

employing agency itself, typically with its EEO office, or may

file a complaint with the MSPB.             See Kloeckner, 568 U.S. at 44-

45; Rodriguez v. United States, 852 F.3d 67, 84 (1st Cir. 2017).

Either route comes with its own administrative processes.                    See

Kloeckner, 568 U.S. at 45. A claimant cannot avoid those processes

and   their    concomitant     deadlines     by   the   simple   expedient    of

masquerading an employment discrimination claim in the guise of a

different legal theory.        See Brown v. Gen. Servs. Admin., 425 U.S.

820, 835 (1976) (holding that federal employee who missed deadline

for filing Title VII claim could not bring suit based on alleged

discriminatory conduct under Declaratory Judgment Act); cf. Tapia-

Tapia v. Potter, 322 F.3d 742, 745 (1st Cir. 2003) (finding

appellant's age discrimination allegations "not justiciable" when

styled as constitutional claims because Age Discrimination in


                                     - 13 -
Employment Act "provides the exclusive federal remedy for age

discrimination in employment").

           In this case, the plaintiffs have not made any effort to

prosecute claims under the CSRA and, in any event, the district

court had no jurisdiction to hear such claims.                 See Irizarry, 427

F.3d at 78-79.        Nor have the plaintiffs attempted to resurrect

their Title VII claims; their third amended complaint does not so

much as mention Title VII and, even apart from that omission, the

record makes manifest that neither plaintiff has met the relevant

Title VII deadlines.

           Faced      with    this     inhospitable    legal     landscape,    the

plaintiffs      try   to     breathe     life   into    their     federal-sector

employment claims by carving out two additional paths to relief.

On the facts of this case, both paths are dead ends.

           To     begin,      the      plaintiffs      asseverate       that   the

Constitution itself provides an avenue, under the aegis of the Due

Process Clause, for bringing federal-sector employment claims

against coworkers and supervisors in their individual capacities.

For this proposition, they rely on the Supreme Court's decision in

Bivens.   As we explain below, Bivens cannot carry the weight that

the plaintiffs load upon it.

           In    Bivens,     the     Court   held   that   a   Fourth   Amendment

violation by federal agents, acting under color of governmental

authority, gave rise to a cause of action for money damages against


                                       - 14 -
those agents in their individual capacities.                See Bivens, 403 U.S.

at 389.    The basis for recognizing such a new constitutional tort

and, thus, allowing such suits to proceed, is — as the plaintiffs

suggest — derived from the Constitution itself.                  See Corr. Servs.

Corp. v. Malesko, 534 U.S. 61, 66-67 (2001).

            While the boundaries of Bivens-type liability are hazy,

the   Supreme   Court,     in    its   most    recent   term,    made   plain   its

reluctance to extend the Bivens doctrine to new settings.                       See

Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017) (per curiam);

Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017).                  To this end, the

Court specified that when a Bivens-type claim is lodged, the

appropriate     analysis     must      begin    by   determining     whether    the

plaintiff is seeking to extend the Bivens doctrine to a new

context.    See Abbasi, 137 S. Ct. at 1864.                 For this purpose, a

context    is   considered      new    "[i]f   the   case   is   different     in   a

meaningful way from previous Bivens cases decided by [the Supreme]

Court."    Id. at 1859.         Once it is determined that the context is

new, the next step is to ask whether an alternative means of

obtaining relief exists and, if so, whether "special factors"

counsel hesitation in extending the reach of the Bivens doctrine.

Id. at 1865.

            With respect to the Bivens doctrine, the universe of

previous "cases decided by [the Supreme] Court," id. at 1859, is

narrow. Bivens itself arose in a context that bears no resemblance


                                       - 15 -
to the workplace-based discrimination that lies at the heart of

the plaintiffs' case.

             Since   deciding   Bivens,   the   Court   has   recognized   an

implied right of action for constitutional torts in only two other

contexts.     In the first of these cases, the Court held that the

Due Process Clause of the Fifth Amendment permitted a damages

action where a staffer sued a Member of Congress for cashiering

her because of her gender.        See Davis v. Passman, 442 U.S. 228,

243-44 (1979).       Subsequently, the Court allowed a Bivens-type

action under the Eighth Amendment in a case in which federal

correctional officers had failed to treat a prisoner's asthma

during his incarceration.       See Carlson v. Green, 446 U.S. 14, 20-

23 (1980).

             For the most part, Bivens and its progeny arose in

contexts that differ meaningfully from the present context. Bivens

involved the illegal search of an individual's home — an issue

foreign to this case.3     So, too, this case — which is not concerned




     3 We note that González and Franco allege, as a tiny part of
the parade of horribles that they muster, that their offices were
illegally searched. While this allegation may implicate the Fourth
Amendment, it is inextricably intertwined with a myriad of more
serious allegations, none of which brings the Fourth Amendment
into play. Given the Supreme Court's manifest reluctance to extend
the Bivens doctrine, we do not think that the tail should be
permitted to wag the dog. This is all the more so where, as here,
the federal-sector employment context meaningfully distinguishes
the plaintiffs' case from Bivens.


                                   - 16 -
either with the rights of prison inmates or with the strictures of

the Eighth Amendment — differs meaningfully from Carlson.

              This brings us to Davis, which arose in a context that

bears a superficial similarity to the present context.              That case,

like       this   one,   involves     discrimination   claims      of    federal

employees.        But even if we assume for argument's sake that the

context is substantially the same, the plaintiffs hit a roadblock

at the next step of the analysis, that is, whether there exists an

alternative process that Congress reasonably may have viewed as an

equally effective surrogate for an action brought directly under

the Constitution.        See Abbasi, 137 S. Ct. at 1858; Carlson, 446

U.S. at 18-19.

              The linchpin of the Davis Court's analysis was its

conclusion that Title VII, as then written, did not apply to

congressional employees.4           See Davis, 442 U.S. at 247.         Here, no

such exemption bars the gateway to relief: the plaintiffs — unlike

the    plaintiff    in   Davis   —   had   available   to   them   alternative

processes (the CSRA and Title VII) that Congress reasonably might

have viewed as effective substitutes for an action brought under

the Constitution.5       The existence of such alternative processes is


       4
       Title VII has since been extended to cover legislative
employees. See 2 U.S.C. § 1302(a)(2).

       5
       The CSRA was not enacted until 1978. See Pub. L. No. 95-
454, 92 Stat. 1111 (1978). Consequently, it was unavailable to
the Davis plaintiff and, in all events, it would not have applied


                                      - 17 -
a special factor that counsels convincingly against applying the

holding in Davis to federal employees generally.

             Viewed    against    this    backdrop,     we    conclude    that    the

plaintiffs    are     seeking    to    extend    the   Bivens    doctrine    beyond

acceptable    limits.      Federal-sector         employment     claims     are   sui

generis:     the    CSRA   and        Title   VII,     with     their    regulatory

accoutrements, form a comprehensive remedial network fully capable

of protecting federal employees against acts of discrimination in

the workplace.        There is no justification for implying a Bivens-

type remedy.

               The plaintiffs dispute this conclusion.                   They argue

that the statutory and regulatory mosaic does not afford as

complete relief as a Bivens action and, thus, Congress might not

have viewed those statutes and regulations as providing equally

effective remediation.          To illustrate this point, the plaintiffs

note that they could not obtain punitive damages under either the

CSRA or Title VII.6        See Bush v. Lucas, 462 U.S. 367, 372 & n.8

(1983) (explaining that CSRA damages do not include punitive




to a congressional staffer.   See Davis v. Billington, 681 F.3d
377, 385-86 (D.C. Cir. 2012).

     6  The plaintiffs also insist that their months-long
suspensions are not covered under the CSRA. This insistence is
misplaced. See 5 U.S.C. § 2302(a)(2)(A)(xii) (defining "personnel
action" to include "any . . . significant change in duties,
responsibilities, or working conditions," whether or not
specifically denominated).


                                        - 18 -
damages);    42   U.S.C.     §   1981a(b)(1)     (excluding      government    from

punitive damages liability under Title VII).

             This same argument was addressed and rejected by the

Bush Court. See 462 U.S. at 372 & n.8. There, the Court considered

whether the CSRA, together with other laws, precluded a federal

employee's claim that he had been retaliated against for exercising

his First Amendment rights.           See id. at 385-86 & n.25.             Assuming

arguendo     that     greater     damages       would    be     available     in     a

constitutional tort suit, the Court nonetheless held that the

existing statutory regime precluded such a suit.                  See id.

             The Bush Court couched its inquiry in a consideration of

whether special factors existed that counselled hesitation in

extending the Bivens remedy. See id. at 380. The Court determined

that such factors were present, explaining that the "elaborate,

comprehensive       scheme   that     encompasses       substantive      provisions

forbidding    arbitrary      action     by   supervisors       and     procedures   —

administrative and judicial — by which improper action may be

redressed"    militates      against    allowing    the       Bivens    doctrine    to

intrude into the federal employment arena.                462 U.S. at 385; see

Montplaisir v. Leighton, 875 F.2d 1, 3 (1st Cir. 1989) (noting

that the Supreme Court "has jealously guarded [the] CSRA against

inconcinnous judicial incursions").

             The Bush Court's reasoning applies with undiminished

force in the case at hand.          The relevant "inquiry must concentrate


                                       - 19 -
on whether the Judiciary is well suited, absent congressional

action or instruction, to consider and weigh the costs and benefits

of allowing a damages action to proceed."             Abbasi, 137 S. Ct. at

1857-58.     In the context of this case, the careful layering of

federal statutes, including the CSRA and Title VII, involves a

wide   range   of     policy   considerations      best    left    to   Congress's

superior understanding of governmental structures and systems

nationwide.     See id. at 1858; see also Bush, 462 U.S. at 389 ("Not

only   has     Congress     developed     considerable       familiarity      with

balancing governmental efficiency and the rights of employees, but

it also may inform itself through factfinding procedures such as

hearings that are not available to the courts.")

             We conclude, therefore, that there is no basis for

extending the Bivens doctrine to claims alleging arbitrary or

discriminatory        treatment   in    those   precincts     of    the    federal

workplace patrolled by the CSRA and Title VII. The fact that other

or different relief might be available to federal employees if

constitutional tort suits were permitted does not alter this

conclusion.     The very purpose for which Congress enacted the CSRA

was "to replace the haphazard arrangements for administrative and

judicial     review    of   personnel    action"    that    characterized      the

preexisting civil service system.               Fausto, 484 U.S. at 444.

Engrafting new causes of action on an ad hoc basis would create a




                                       - 20 -
patchwork that perpetuates the same infirmities that the CSRA was

designed to avoid.

            The plaintiffs also attempt to blaze a trail to relief

by alleging RICO violations.           The question of whether the CSRA and

Title VII, taken together, preclude a civil RICO action brought by

a federal employee against his coworkers and supervisors is one of

first impression at the federal appellate level.            Several district

courts, though, have held that the CSRA precludes a civil RICO

action in this context.       See, e.g., Bloch v. Exec. Office of the

President, 164 F. Supp. 3d 841, 857 (E.D. Va. 2016) (holding that

"civil RICO claim[s] . . . alleging unlawful activity in connection

with plaintiff's removal from federal employment" are precluded);

Ferris v. Am. Fed'n of Gov't Emps., 98 F. Supp. 2d 64, 69 (D. Me.

2000)   (holding     that,   in   a    federal-sector    employment    action,

plaintiff "must seek redress . . . under the CSRA, not RICO").

            These decisions are consistent with our case law, which

has   termed   the   CSRA    framework     "the   exclusive      mechanism   for

challenging adverse personnel actions in federal employment."

Rodriguez, 852 F.3d at 82; see Berrios v. Dep't of the Army, 884

F.2d 28, 30 (1st Cir. 1989) ("There is no longer any serious

dispute that the CSRA preempts challenges to personnel actions

brought under federal law.").             They also fit snuggly with the

statutory text, which instructs that the CSRA "shall not be

construed   to   extinguish       or   lessen"    the   rights   and   remedies


                                       - 21 -
available under a list of enumerated statutes. 5 U.S.C. § 2302(d).

RICO is not one of these enumerated statutes, and the venerable

maxim inclusio unius est exclusio alterius applies.                   See Frazier

v.   Fairhaven     Sch.   Comm.,   276   F.3d   52,   68    (1st      Cir.   2002)

(explaining that, "in harmony with the maxim . . . , the explicit

provision of [one thing] within a statute cuts sharply against the

implication of [others]").

            Much   the    same   reasoning   pertains      to   the    preclusive

effect of Title VII vis-à-vis civil RICO actions.                     No less an

authority than the Supreme Court has made pellucid that Title VII

"provides    the     exclusive     judicial     remedy      for       claims   of

discrimination in federal employment."            Brown, 425 U.S. at 835.

"Exclusive" ordinarily means "exclusive," and we can envision no

reason why a RICO claim premised on allegations of discrimination

in federal employment might somehow elude the grasp of this

congressionally declared exclusivity.

            To sum up, we hold that the CSRA and Title VII, taken

together, preclude the plaintiffs' constitutional tort claims.

Similarly, we hold that the CSRA and Title VII, taken together,

preclude the plaintiffs' RICO claims.           Lastly, we hold that there

are no other arguably non-precluded claims before us.7                       These


      7We recognize that the third amended complaint is a stream-
of-consciousness pleading, characterized more by prolixity than by
clarity of expression. It may be possible for an inventive mind
to tease arguably non-precluded claims out of its interstices. On


                                    - 22 -
holdings, taken in cumulation, sound the death knell for the

plaintiffs' appeal.

          Two loose ends remain.      First, the plaintiffs lament the

length of time — roughly six and one-half years — that elapsed

between the filing of the motion to dismiss and the district

court's decision.    They contend that this delay warrants vacating

the judgment.   This contention is hopeless.

          Delay     in   the   administration   of   justice   is   always

regrettable.    But there is no fixed time within which a district

court must decide a dispositive motion, and delay alone is not a

sufficient ground for vacating a civil judgment that, like this

one, is correct on the merits.       In such a situation, vacation of

the judgment would be an empty exercise: on remand, the district

court would simply re-enter its original judgment.         Cf. Gibbs v.

Buck, 307 U.S. 66, 78 (1939) (stating that it would be "useless"

to reverse and remand where district court had corrected its error

after an appeal was taken).       We made it plain, long ago, that we

will not force litigants "round and round the mulberry bush for no

better reason than ceremonial punctiliousness."        Jusino v. Zayas,

875 F.2d 986, 990 (1st Cir. 1989).




appeal, however, claims are deemed abandoned unless they are, at
a minimum, accompanied by some developed argumentation. See United
States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990). The plaintiffs'
briefs contain nothing resembling developed argumentation with
respect to any such arguably non-precluded claims.


                                  - 23 -
               Second, the plaintiffs fault the district court for

failing to rule on their motion for summary judgment.       Once the

court granted the motion to dismiss and jettisoned the action,

however, the plaintiffs' motion for summary judgment became moot.

See McCulloch v. Vélez, 364 F.3d 1, 3-4 (1st Cir. 2004) (explaining

that district court's allowance of motion to dismiss mooted pending

motion for summary judgment).     A court has no obligation — indeed,

no authority — to adjudicate moot questions.     See Barr v. Galvin,

626 F.3d 99, 104 (1st Cir. 2010).    Seen in this light, the district

court's decision to forgo any ruling on the summary judgment motion

was both proper and logical.

III.       CONCLUSION

               We need go no further.8    For the reasons elucidated

above, the judgment of the district court is



Affirmed.




       8
       Because we hold that the CSRA and Title VII, taken together,
preclude the plaintiffs' claims, we take no view of the welter of
other defenses (such as absolute immunity, qualified immunity, and
the like) relied on by the district court and advanced by various
defendants.


                                 - 24 -